UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6131


RODNEY BOOMER,

                 Plaintiff - Appellant,

          v.

KUMA DEBOO; SHU OFFICER       BARNES;     SHU   OFFICER   PHARRELL;
COUNSELOR DICKENS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:11-cv-00007-JPB-DJJ)


Submitted:   May 4, 2012                         Decided:   May 9, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Boomer, Appellant Pro Se.       Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney      Boomer    appeals       the    district          court’s       order

accepting     the    recommendation       of     the        magistrate         judge    and

dismissing the claim he asserted under the Federal Tort Claims

Act (the “FTCA”), 28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp.

2011).      We   have   reviewed    the       record   and        find   no    reversible

error. *   Accordingly, we deny Boomer’s pending motion to appoint

counsel    and   affirm     the   judgment      of    the    district         court.      We

dispense    with     oral    argument     because           the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




     *
       In so concluding, we find it unnecessary to evaluate
whether the district court correctly concluded that the prison
mailbox rule is inapplicable to FTCA administrative claims.
Even assuming the mailbox rule does apply, Boomer failed to
adduce any support for his unsworn recitation that his
administrative claim was submitted prior to his initiation of
this litigation.    Thus, the district court properly concluded
that it lacked jurisdiction to entertain Boomer’s complaint.



                                          2